

	

		II

		109th CONGRESS

		1st Session

		S. 416

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To establish a pilot program to provide low interest

		  loans to nonprofit, community-based lending intermediaries, to provide midsize

		  loans to small business concerns, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Small Business Intermediary Lending

			 Pilot Program Act of 2005.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				Small and emerging businesses, particularly startups and

			 businesses that lack sufficient or conventional collateral, continue to face

			 barriers accessing midsized loans in amounts between $35,000 and $200,000, with

			 affordable terms and conditions.

			

				(2)

				Consolidation in the banking industry has resulted in a decrease

			 in the number of small, locally controlled banks with not more than

			 $100,000,000 in assets and has changed the method by which banks make small

			 business credit decisions with—

				

					(A)

					credit scoring techniques replacing relationship-based lending,

			 which often works to the disadvantage of small or startup businesses that do

			 not conform with a bank's standardized credit formulas; and

				

					(B)

					less flexible terms and conditions, which are often necessary for

			 small and emerging businesses.

				

				(3)

				In the environment described in paragraphs (1) and (2), nonprofit

			 intermediary lenders, including community development corporations, provide

			 financial resources that supplement the small business lending and investments

			 of a bank by—

				

					(A)

					providing riskier, up front, or subordinated capital;

				

					(B)

					offering flexible terms and underwriting procedures; and

				

					(C)

					providing technical assistance to businesses in order to reduce

			 the transaction costs and risk exposure of banks.

				

				(4)

				Several Federal programs, including the Microloan Program under

			 section 7(m) of the Small Business Act

			 (15 U.S.C. 636(m)) and the Intermediary Relending Program of the Department of

			 Agriculture, have demonstrated the effectiveness of working through nonprofit

			 intermediaries to address the needs of small business concerns that are unable

			 to access capital through conventional sources.

			

				(5)

				More than 1,000 nonprofit intermediary lenders in the United

			 States are—

				

					(A)

					successfully providing financial and technical assistance to

			 small and emerging businesses;

				

					(B)

					working with banks and other lenders to leverage additional

			 capital for their business borrowers; and

				

					(C)

					creating employment opportunities for low income individuals

			 through their lending and business development activities.

				

			3.

			Small business intermediary lending pilot program

			

				(a)

				In general

				Section 7 of the Small Business

			 Act (15 U.S.C. 636) is amended by inserting after subsection (k) the

			 following:

				

					

						(l)

						Small business intermediary lending program

						

							(1)

							Definitions

							For purposes of this subsection—

							

								(A)

								the term intermediary means a private, nonprofit

				entity that seeks to borrow, or has borrowed, funds from the Administration to

				provide midsize loans to small business concerns under this subsection,

				including—

								

									(i)

									a private, nonprofit community development corporation;

								

									(ii)

									a consortium of private, nonprofit organizations or nonprofit

				community development corporations;

								

									(iii)

									a quasi-governmental economic development entity (such as a

				planning and development district), other than a State, county, or municipal

				government; and

								

									(iv)

									an agency of or nonprofit entity established by a Native

				American Tribal Government; and

								

								(B)

								the term midsize loan means a fixed rate loan of

				not less than $35,000 and not more than $200,000, made by an intermediary to a

				startup, newly established, or growing small business concern.

							

							(2)

							Establishment

							There is established a 3-year small business intermediary

				lending pilot program (referred to in this section as the

				Program), under which the Administration may provide direct

				loans to eligible intermediaries, for the purpose of making fixed interest rate

				midsize loans to startup, newly established, and growing small business

				concerns.

						

							(3)

							Purposes

							The purposes of the small business intermediary lender pilot

				program are—

							

								(A)

								to assist small business concerns in those areas suffering from

				a lack of credit due to poor economic conditions;

							

								(B)

								to create employment opportunities for low income

				individuals;

							

								(C)

								to establish a midsize loan program to be administered by the

				Administration to provide loans to eligible intermediaries to enable such

				intermediaries to provide small scale loans, particularly loans in amounts

				averaging not more than $150,000, to startup, newly established, or growing

				small business concerns for working capital or the acquisition of materials,

				supplies, or equipment;

							

								(D)

								to test the effectiveness of nonprofit intermediaries—

								

									(i)

									as a delivery system for a midsize loan program; and

								

									(ii)

									in addressing the credit needs of small businesses and

				leveraging other sources of credit; and

								

								(E)

								to determine the advisability and feasibility of implementing a

				midsize loan program nationwide.

							

							(4)

							Eligibility for participation

							An intermediary shall be eligible to receive loans under the

				Program if the intermediary has at least 1 year of experience making loans to

				startup, newly established, or growing small business concerns.

						

							(5)

							Loans to intermediaries

							

								(A)

								Application

								Each intermediary desiring a loan under this subsection shall

				submit an application to the Administration that describes—

								

									(i)

									the type of small business concerns to be assisted;

								

									(ii)

									the size and range of loans to be made;

								

									(iii)

									the geographic area to be served and its economic, poverty, and

				unemployment characteristics;

								

									(iv)

									the status of small business concerns in the area to be served

				and an analysis of the availability of credit; and

								

									(v)

									the qualifications of the applicant to carry out this

				subsection.

								

								(B)

								Loan limits

								Notwithstanding subsection (a)(3), no loan may be made to an

				intermediary under this subsection if the total amount outstanding and

				committed to the intermediary from the business loan and investment fund

				established by this Act would, as a result of such loan, exceed $1,000,000

				during the participation of the intermediary in the Program.

							

								(C)

								Loan duration

								Loans made by the Administration under this subsection shall be

				for a maximum term of 20 years.

							

								(D)

								Applicable interest rates

								Loans made by the Administration to an intermediary under the

				Program shall bear an annual interest rate equal to 1.00 percent.

							

								(E)

								Fees; collateral

								The Administration may not charge any fees or require

				collateral with respect to any loan made to an intermediary under this

				subsection.

							

								(F)

								Leverage

								Any loan to a small business concern under this subsection

				shall not exceed 75 percent of the total cost of the project funded by such

				loan, with the remaining funds being leveraged from other sources,

				including—

								

									(i)

									banks or credit unions;

								

									(ii)

									community development financial institutions; and

								

									(iii)

									other sources with funds available to the intermediary

				lender.

								

								(G)

								Delayed payments

								The Administration shall not require the repayment of principal

				or interest on a loan made to an intermediary under the Program during the

				first 2 years of the loan.

							

							(6)

							Program funding for midsize loans

							

								(A)

								Number of participants

								Under the Program, the Administration may provide loans, on a

				competitive basis, to not more than 20 intermediaries.

							

								(B)

								Equitable distribution of intermediaries

								The Administration shall select and provide funding under the

				Program to such intermediaries as will ensure geographic diversity and

				representation of urban and rural communities.

							

							(7)

							Report to congress

							

								(A)

								Initial report

								Not later than 30 months after the date of enactment of the

				Small Business Intermediary Lending Pilot Program Act of 2005, the

				Administration shall submit a report containing an evaluation of the

				effectiveness of the Program to—

								

									(i)

									the Committee on Small Business and Entrepreneurship of the

				Senate; and

								

									(ii)

									the Committee on Small Business of the House of

				Representatives.

								

								(B)

								Annual report

								Not later than 12 months after the date of enactment of the

				Small Business Intermediary Lending Pilot Program Act of 2005, and annually

				thereafter, the Administration shall submit a report containing an evaluation

				of the effectiveness of the Program to the Committees described in subparagraph

				(A).

							

								(C)

								Contents

								The reports submitted under subparagraphs (A) and (B) shall

				include—

								

									(i)

									the numbers and locations of the intermediaries receiving funds

				to provide midsize loans;

								

									(ii)

									the amounts of each loan to an intermediary;

								

									(iii)

									the numbers and amounts of midsize loans made by intermediaries

				to small business concerns;

								

									(iv)

									the repayment history of each intermediary;

								

									(v)

									a description of the loan portfolio of each intermediary,

				including the extent to which it provides midsize loans to small business

				concerns in rural and economically depressed areas;

								

									(vi)

									an estimate of the number of low income individuals who have

				been employed as a direct result of the Program; and

								

									(vii)

									any recommendations for legislative changes that would improve

				the operation of the Program.

								.

			

				(b)

				Rulemaking authority

				Not later than 180 days after the date of enactment of this Act,

			 the Administrator shall issue regulations to carry out the amendment made by

			 section 7(l) of the Small Business Act, as added by subsection (a).

			

				(c)

				Authorization of appropriations

				

					(1)

					In general

					There are authorized to be appropriated to the Small Business

			 Administration such sums as may be necessary for each of the fiscal years 2006

			 through 2008 to provide $20,000,000 in loans under section 7(l) of the

			 Small Business Act, as added by

			 subsection (a).

				

					(2)

					Availability

					Any amounts appropriated pursuant to paragraph (1) shall remain

			 available until expended.

				

